Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/ is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al (JP60222667A).
Shimizu discloses a pair of sliding components having sliding faces that slide with respect to each other, characterized by comprising: fluid introduction portions (e.g. 8b) having opening portions at a predetermined circumferential interval (e.g. intervals shown in figure 8) on a peripheral surface on the high pressure fluid side of the sliding face, the fluid introduction portions extending in the radial direction (figure 8 shows this), extremely shallow grooves (8a) forming Rayleigh step mechanisms communicating with the fluid introduction portions and extending in the circumferential direction, the sliding components being characterized in that circumferential width (e.g. figure 8 shows this or annotated figure below) of the opening portions of the fluid introduction portions is larger than radial width (e.g. figure 8 shows this or annotated figure below) of the fluid introduction portions.

Regarding claim 3: Circumferential velocity in a sliding radius of the sliding face is not less than 10 m/s (intended use and/or method limitation given little or no patentable weight when apparatus is claimed, see MPEP 2113-2114). The structure of Shimizu is capable of this when and if one chooses to provide a particular rotational speed for relative sliding members.
Regarding claim 6: See rejections above.

    PNG
    media_image1.png
    352
    653
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Itadani et al (US. 20150123350A1).
Shimizu discloses the invention as claimed above but fails to disclose a communication groove providing communication between the fluid introduction portions on the low pressure fluid side of the fluid introduction portions and a pumping portion on the sliding face on the low pressure fluid side of the communication groove. Itadani teaches sliding components with one of the sliding components having communication grooves with pumping portion on opposite the fluid introduction portions in a circumferential directions (figures). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sliding components of Shimizu to have communication grooves with a pumping portion as taught by Itadani, to reduce leakage (e.g. see paragraph 0062 and entire document of Itadani).
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lia et al (US. 5,071,141) in view of Itadani et al (WO2014024742A1).
Lai discloses (figure 4) a pair of sliding components having sliding faces that slide with respect to each other, characterized by comprising: fluid introduction portions (e.g. 80A) having opening portions at a predetermined circumferential interval (e.g. intervals shown in figure 4, one interval would be Wg+W1) on a peripheral surface on the high pressure fluid side of the sliding face, the fluid introduction portions extending in the radial direction (e.g. figure 4 shows this), the sliding components being characterized in that circumferential width (e.g. Wg) of the opening portions of the fluid introduction portions is larger than radial width (e.g. Dg) of the fluid introduction portions. A ratio between the circumferential width of the opening portions of the fluid introduction portions and the circumferential interval is from 0.2 to 0.9 (e.g. figure 4 shows). Circumferential velocity in a sliding radius of the sliding face is not less than 10 m/s 
Lai discloses the invention as claimed above but fails to disclose extremely shallow grooves forming Rayleigh step mechanisms communicating with the fluid introduction portions and extending in the circumferential direction and communication grooves with pumping portions on side opposite to the fluid introduction portions. Itadani discloses sliding components having extremely shallow grooves (e.g. 10) forming Rayleigh step mechanism communication with fluid introduction portions (11) and extending in the circumferential direction (e.g. figures 2 and 3 show this) and communication grooves with pumping portions (e.g. 14). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sliding component of Lai to have extremely shallow grooves and communication grooves with pumping portions as taught by Itadani, to reduce leakage from sliding faces (e.g. see entire document of Itadani and abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See all documents on 892 and IDS. The reference teach the entire disclosure of the application, no claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675